Appellant prosecutes this appeal from a judgment of conviction had in the Criminal District Court of Dallas County, on July 20 last year, in which he suffered a conviction of the offense of murder in the second degree and in which his punishment was assessed at confinement in the penitentiary for a period of thirty-five years.
As the record reaches us it contains neither a statement of the facts nor bills of exceptions. In view of the extreme penalty imposed we have nevertheless carefully read the court's charge, which seems to be, so far as we can tell in the absence of a statement of the facts, a correct presentation of the law of murder in the first degree, murder in the second degree, manslaughter and self-defense. The indictment is in the usual form and is sufficient. In this state of the record there is but one thing we can do which is to affirm the judgment of conviction which is here done.
Affirmed.
Davidson, Presiding Judge, absent. *Page 283